DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of a new ground of rejection.

Response to Amendment
	This is in response to the Amendment filed 23 December 2021.

Claim Rejections - 35 USC § 112
3.	The rejection of claims 2 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over CN104716330 (hereafter CN ‘330) in view of KR20130078646 (hereafter KR ‘646) has been withdrawn in view of Applicants’ Amendment. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-6, 8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN104716330 (hereafter CN ‘330) in view of KR20130078646 (hereafter KR ‘646), and further in view of JP 2006-244949 (hereafter JP ‘949). 
	Claim 1:	CN ‘330 discloses a three-dimensional current collector for an anode (i.e. a negative electrode) of a metal secondary battery (CN ‘330 discloses a three-dimensional porous copper current collector composed of nanofibers, which has porous structure and is used to load metal (e.g., lithium) anode, wherein the secondary battery uses one or more metals selected from lithium, sodium, potassium and magnesium as anodes), comprising:
	a plurality of fibers that are intertwined to form interstitial pores among the plurality of fibers; 
wherein each fiber has a diameter of 3 to 20 µm (5-30 µm), and a wall thickness of 1 to 3 µm (see e.g. claim 2 and Summary of the Invention, paragraph 3);
the current collector has an areal pore volume of 0.01 to 0.03 cm3/cm2 (0.001 – 0.01 cm3/cm2) (see e.g. claim 2 and Summary of the Invention, paragraph 3), and
the interstitial pores of one or more of the plurality of fibers provide support for anode metal. See also entire document.
CN ‘330 does not disclose carbon fibers.
KR ‘646 discloses a three dimension (3D) porous current collector formed of a carbon felt, wherein the carbon felt is formed of carbon fiber including a plurality of 
The foamed metal of KR ‘646 has been construed as corresponding to the porous copper of CN ‘330.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current collector of CN ‘330 by incorporating the current collector of KR ‘646.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery system that would have achieved high energy density and low price.
The CN ‘330 combination does not disclose a porous hollow fiber.
	JP ‘949 in Figure 2 (a)-(c) discloses an electrode containing an assembly of hollow fibers containing a catalyst inside the hole (10)(paragraphs [0023], and [0034]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon fibers of the CN ‘330 combination by incorporating the hole (hollow) of JP ‘949.
	One having ordinary skill in the art would have been motivated to make the modification to provide an electrode wherein the shape and direction of the pores would have been uniform, thus improving the diffusivity of fuel and oxidants, and 
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein the recitation “A method for preparing the three-dimensional porous current collector according to claim 1, comprises: preparing a raw material by washing, drying, rolling, and slicing; carbonizing the raw material by calcination in a protective atmosphere at 700 to 1400 °C for 30 minutes to 5 hours to obtain a carbonized material; activating the carbonized material by first soaking in a series of activating agents of various concentrations and then drying and calcining in the protective atmosphere at 400 to 900 °C at a heating rate of 1 to 10 °C/min; for 20 min to 6 h; washing the activated material, first with diluted hydrochloric acid or dilute sulfuric acid, then with deionized water and ethanol several times, and drying to obtain the hollow carbon fibers” has been construed as a product by process limitation wherein the product produced by the process is the current collector of the CN ‘330 combination as set forth above in claim 1.
Claim 4:	The rejection of claim 4 is as set forth above in claims 1and 3 wherein the recitation “The method according to claim 3, wherein the raw material is one or more selected from cotton, cotton cloth, medical absorbent cotton, degreasing cloth, polyacrylonitrile, polyvinyl alcohol fiber, lignin, polystyrene, and the protective atmosphere is inert gas selected from argon, helium, nitrogen, and mixtures thereof” has been construed as a product by process 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 CN ‘330 discloses anode for a metal secondary battery comprising the current collector of the CN ‘330 combination set forth above in claim 1 and one or more anode metals selected from lithium metal, sodium, and potassium that are obviously loaded within the interstitial pores (of CN ‘303) and the hollow center (of JP ‘949) of the at least one or more of the plurality of hollow carbon fibers (of the CN ‘303 combination).
Claim 6:	The rejection of claim 6 is as set forth above in claims 1 and 5 wherein the CN ‘330 further discloses a metal secondary battery.
Claim 8:	The rejection of claim 8 is as set forth above in claims 1 and 5 wherein the recitation “A method for preparing the anode according to claim 5, comprising depositing metallic lithium inside the hollow center of one or more of the plurality of hollow carbon fibers and in the interstitial pores in the current collector” has been construed as a product by process limitation wherein the product produced by the process is the current collector of the CN ‘330 combination as set forth above in claims 1 and 5.
Claim 14:	The rejection of claim 14 is as set forth above in claim 3 wherein the recitation “ The method according to claim 3, wherein, in the carbonization step, a calcination temperature is 700 to 1400 °C, a heating rate is 1 to 10 °C/min, and a calcination time is 30 min to 5h” has been construed as a product by process 
Claim 15:	The rejection of claim 15 is as set forth above in claim 3 wherein the recitation “The method according to claim 3, wherein, in the activation step, the activating reagents are selected from KOH, NaOH, and Na2COs, the variousconcentrations are in a range of 0.005 M to 10 M, and a soaking time in the series of activating reagents is 1 to 6 h” has been construed as a product by process limitation wherein the product produced by the process is the current collector of the CN ‘330 combination as set forth above in claim 1.
Claim 16:	The rejection of claim 16 is as set forth above in claim 3 wherein the recitation “The method according to claim 3, wherein, in the activation step, a calcination temperature is 400 to 900 °C, a heating rate is 1 °C to 10 °C/min, and a calcination time is 20 min to 6 h” has been construed as a product by process limitation wherein the product produced by the process is the current collector of the CN ‘330 combination as set forth above in claim 1.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729